DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 4/06/2020 and 7/29/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 13 is objected to because of the following informalities: “wherein the identifying of the representation of the target pronunciation of the utterance” should likely read “wherein the generating of the representation of the target pronunciation of the utterance” for consistency purposes and to avoid claim ambiguity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the information associated with the user" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 16 is rejected for the same reasoning.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding independent claim 1:
[Step 1] Claim 1 recites “A method”, which falls under the “process” statutory category of invention under 35 U.S.C. 101.
[Step 2A – Prong 1] The claim recites, in part, a method for assisting pronunciation correction by receiving a representation of a user pronunciation of an utterance; identifying a representation of a target pronunciation of an utterance; comparing the representation of the user pronunciation of the utterance to the representation of the target pronunciation of the utterance; and generating a recommendation associated with correcting the user pronunciation of the utterance based on the comparing of the representation of the user pronunciation of the utterance to the representation of the target pronunciation of the utterance and information associated with the user. The bold limitations encompass a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, nothing in the claim precludes the steps from practically being performed in the mind and/or with pen and paper. For example, a speech therapist and/or a native speaker/teacher could receive a representation of a user pronunciation of an utterance by listening to a recording of the user speak. Furthermore, the speech therapist and/or native speaker/teacher could then mentally compare the representation of the user pronunciation of the utterance after identifying a representation of the target pronunciation of the utterance (i.e., via firsthand knowledge of the proper pronunciation) and generate a recommendation for the user to improve their speech based on the comparison, as well as on other factors, such as the user’s accent or medical history, which may pose difficulties for certain utterances.
[Step 2A – Prong 2] Claim 1 requires the additional limitation “by a processor”, however, this additional limitation is insufficient to integrate the judicial exception into a practical application. The claim recites a generic computer component performing its generic function (receiving and analyzing data). Accordingly, this additional claim element does not provide a meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claim amounts to significantly more than the abstract idea itself. 
The Specification does not clearly nor definitively define “representations”. Thus, “representations” encompasses a recorded tape/video of the user pronunciation of the utterance (See Specification, [0075], where the representation may encompass a sound wave and/or phonetic data; [0081], where visualizations/spectrograms may be considered to be the representations of the pronunciations) (emphasis added).
[Step 2B] The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim does not recite any additional limitations which would make the process unable to be performed in the human mind and/or with pen and paper. Therefore, the claim is not patent eligible. 
Independent claims 8 and 15 are rejected for similar reasoning.
Additionally, the dependent limitations of claims 2-7, 9-14, and 16-21 contain all of the limitations of claims 1, 8, and 15, and therefore recite the abstract idea discussed above. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite generic computer components performing routine and conventional functions. That is, the claims are directed to computer functionality by using existing technology as tools in aid of processes that are focused on Applicant’s abstract idea of receiving and analyzing data, specifically phonetic data, to improve pronunciations of utterances. Accordingly, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (U.S. Pub. 2003/0225580 A1) in view of Li et al. (hereinafter “Li”) (U.S. Pub. 2019/0189116 A1).
Regarding claim 1, Lin discloses a method for assisting pronunciation correction, by a processor, comprising (Title; [0003], method for correcting pronunciation on a computerized device):
	receiving a representation of a user pronunciation of an utterance (Fig. 1, #120, where a representation of the user/learner’s pronunciation of an utterance is received);
	identifying a representation of a target pronunciation of an utterance ([0013]; Fig. 1; #110, depicting an identified representation of a target/teacher pronunciation of an utterance);
	comparing the representation of the user pronunciation of the utterance to the representation of the target pronunciation of the utterance ([0051], where the representations of the pronunciations of the utterances are compared); and
	generating a recommendation associated with correcting the user pronunciation of the utterance based on the comparing of the representation of the user pronunciation of the utterance to the representation of the target pronunciation of the utterance ([0050], where suggestions for improvement are made based on the comparison).
	However, Lin fails to disclose wherein the recommendation is further based on information associated with the user. Yet, Li teaches where information associated with the user is considered when generating a recommendation associated with correcting the user pronunciation of the utterance ([0045]; [0060], where a native language of the user is identified and considered because it is recognized that some accents may pose pronunciation issues). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to further consider user information, such as their native natural language, accents, age, medical history that may impact speech, and the like in order to more accurately determine the specific user’s proficiency level when speaking a foreign language/target pronunciation of an utterance.
Independent claim 8 is a system of claim 1 and is rejected in like manner (Lin, Title; Li, Fig. 2; [0031]).
	Regarding independent claim 15, Lin does not expressly disclose a computer program product for assisting pronunciation correction, by a processor, comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein. However, Li teaches that limitation ([0020]; [0023]). The remaining claim limitations are a mirror of the claim limitations of claim 1, and are thereby rejected in like manner.

	Regarding claim 2, Lin does not expressly disclose wherein the information associated with the user includes at least one of a native natural language of the user and previous pronunciation recommendations associated with the user. However, Li teaches wherein the information associated with the user includes at least one of a native natural language of the user and previous pronunciation recommendations associated with the user (emphasis added) ([0039-0040]; [0045]; [0064], where the user’s native accent is taken into consideration when helping to improve pronunciation accuracy). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to further consider user information, such as their native natural language and any inherent accents, in order to more accurately determine the specific user’s proficiency level when speaking a foreign language/target pronunciation of an utterance.
	Claim 9 is a system of claim 2 and is rejected in like manner. Further, claim 16 is a computer program product of claim 2 and is rejected in like manner.

	Regarding claim 3, Lin does not expressly disclose wherein the generating of the recommendation associated with correcting the user pronunciation of the utterance is further based on information associated with a natural language associated with the utterance. However, Li teaches that limitation ([0045], where words known to pose pronunciation issues are tracked and taken into consideration before recommending improvements to the user’s pronunciation of the utterance). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to consider information associated with a natural language associated with the utterance (i.e., the double “r” sound in Spanish words, such as “churro”) when generating the recommendation associated with correcting the user pronunciation of the utterance in order to determine certain sections of the utterance that likely will cause pronunciation issues and thereby proceed accordingly (i.e., lowering the threshold required to meet the target pronunciation of the utterance during said challenging section(s)).
	Claim 10 is a system of claim 3 and is rejected in like manner. Further, claim 17 is a computer program product of claim 3 and is rejected in like manner.

	Regarding claim 4, Lin does not expressly disclose wherein the information associated with the natural language associated with the utterance includes at least one of pronunciation mistakes associated with the natural language and previous pronunciation recommendations associated with the natural language (emphasis added). However, Li teaches that limitation ([0045], where words known to pose pronunciation mistakes are tracked and taken into consideration before recommending improvements to the user’s pronunciation of the utterance). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to consider information associated with a natural language associated with the utterance (i.e., the double “r” sound in Spanish words, such as “churro”) when generating the recommendation associated with correcting the user pronunciation of the utterance in order to determine certain sections of the utterance that likely will cause pronunciation issues and thereby proceed accordingly (i.e., lowering the threshold required to meet the target pronunciation of the utterance during said challenging section).
	Claim 11 is a system of claim 4 and is rejected in like manner. Further, claim 18 is a computer program product of claim 4 and is rejected in like manner.

	Regarding claim 6, Lin does not expressly disclose wherein the identifying of the representation of the target pronunciation of the utterance includes generating the representation of the target pronunciation based on the representation of the user pronunciation of the utterance. However, Li teaches that limitation ([0110], wherein a module for generating a target/recommended correct pronunciation of the utterance operates in association with user information). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to identify the target pronunciation of the utterance based on the user pronunciation of the utterance (i.e., same accents, similar speech speed, etc.) and generate the representation accordingly for a more equal comparison.
Claim 13 is a system of claim 6 and is rejected in like manner. Further, claim 20 is a computer program product of claim 6 and is rejected in like manner.

	Regarding claim 7, Lin discloses further detecting a vocalization generated by the user ([0032], where the user clicks “record” to capture vocals input via microphone 402); generating the representation of the user pronunciation of the utterance based on said detected vocalization (Fig. 1, #120); and causing an indication of said generated recommendation to be provided to the user ([0050]; Fig. 8, where the recommendation/suggestion for improvement is listed to the user via a display screen). 
Claim 14 is a system of claim 7 and is rejected in like manner. Further, claim 21 is a computer program product of claim 7 and is rejected in like manner.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (U.S. Pub. 2003/0225580 A1) in view of Li et al. (hereinafter “Li”) (U.S. Pub. 2019/0189116 A1) and in further view of Javali (U.S. Pub. 2019/0303797 A1).
Regarding claim 5, Lin does not expressly disclose wherein the generating of the recommendation associated with correcting the user pronunciation of the utterance is performed utilizing a cognitive analysis. Further, Li does not fill the gap. However, Javali teaches natural language processing and its known use in analyzing human speech ([0013-0015]; [0046]; [0066]). Therefore, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize cognitive analysis, such as natural language processing taught by Javali, in order to perform a more accurate analysis and generate better recommendations for the user.
Claim 12 is a system of claim 5 and is rejected in like manner. Further, claim 19 is a computer program product of claim 5 and is rejected in like manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        /Jay Trent Liddle/Primary Examiner, Art Unit 3715